DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-9 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osteresch et al. (Analytical Bioanalytical Chemistry, 2017, IDS) (Osteresch).
Regarding claim 1, Osteresch teaches a method for the detection of one or more mycotoxin(s), one or more of their phase I and/or one or more of their phase II metabolites in human (abstract), the method comprising:
- collecting the blood of human as a dried blood sample (page 3371, par 2);
- preparing the dried blood sample for analysis (page 3371, par 3);
- analyzing the prepared dried blood sample by liquid chromatography-tandem
mass spectrometry and high-resolution mass spectrometry (page 3371, par 4).
Osteresch does not teach that the blood sample is from broiler chickens or pigs. However, a person skilled in the art would have recognized that Osteresch’s method can readily be used for analyzing blood sample from broiler chickens or pigs for detection of one or more mycotoxin(s), one or more of their phase I and/or one or more of their phase II metabolites. The result is predictable. 
Regarding claim 2, Osteresch teaches detection of:
- one or more mycotoxins selected from the following list of 17 parent mycotoxins (Table 1):
Deoxynivalenol,
3/15-acetyldeoxynivalenol,
T2-toxin,
HT-2 toxin,
Aflatoxin B1,
Ochratoxin A,
Enniatin A1,
Enniatin A,
Enniatin B,
Enniatin B1,
Beauvericin,
Fumonisin B1,
Fumonisin B2,
Tenuazonic acid,
Alternariol,
Alternariol methyl ether,
Zearalenone,
- one or more phase I metabolites selected from the following list of 7 phase I metabolites (Table 1):
De-epoxy-deoxynivalenol,
Aflatoxin M1,
α-Zearalenol,
α-Zearalanol,
	β-Zearalanol,
	β-Zearalenol,
Zearalanone.
- one or more phase II metabolites selected from the following list of 5 phase II metabolites:
Deoxynivalenol-glucuronide (Table 1),
Deoxynivalenol-sulphate,
Zearalenone-glucuronide,
α-zearalenol-glucuronide,
β-zearalenol-glucuronide.
Regarding claim 4, Osteresch teaches that whereby collecting the dried blood sample comprises collecting a drop of blood on a filter paper, followed by drying at room temperature (page 3371, par 3).
Regarding claim 5, Osteresch teaches that whereby collecting the dried blood sample comprises isolating the dried blood sample from the filter paper by punching out a paper disk out of the filter paper (page 3371, par 3). The phrase “preferably round and about 8 mm in diameter, using a biopsy punch” is merely an obvious matter of design choice. It would have been obvious to one of ordinary skill in the art to optimize the diameter of the cut by routine experimentation.
Regarding claim 6, Osteresch teaches that prior to analyzing, extracting the mycotoxins and the phase I and II metabolites from the dried blood sample in an extraction solvent and subjecting the extraction solvent and the dried blood sample to an ultrasonic bath treatment (page 3371, par 3).
Regarding claim 7, Osteresch teaches that whereby the extraction solvent comprises a water/ acetonitrile/ acetone mixture (page 3371, par 3).
Regarding claim 8, Osteresch teaches drying the extraction solvent and reconstituting the dried mass in a reconstitution solvent (page 3371, par 3).
Regarding claim 9, Osteresch teaches that whereby the reconstituting solvent comprises a water /acetonitrile/acetic acid mixture (page 3371, par 3). Since both methanol and acetonitrile are common organic solvent, and both formic acid and acetic acid are common organic acid, it would have been obvious to one of ordinary skill in the art to substitute acetonitrile with methanol, and substitute acetic acid with formic acid, with resealable expectation of success.  
Regarding claim 15-16, Osteresch teaches the method for the assessment of the exposure of humans and animals to feed contaminated with mycotoxins (page 3370, par 3). Thus, it would have been obvious to one of ordinary skill in the art to use the same method for the assessment of the exposure of pigs or broiler chickens to feed contaminated with mycotoxins, or for assessing the impact of the addition of mycotoxin detoxifying agents to animal feed
Claim 3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osteresch et al. (Analytical Bioanalytical Chemistry, 2017, IDS) (Osteresch) in view of Schwartz‑Zimmermann et al. (Arch Toxicol, 2017) (Zimmermann).
Regarding claim 3, Osteresch teaches that whereby the mycotoxin(s) and the phase I and II metabolites are detected by liquid chromatography-tandem mass spectrometry (page 3371, par 4). Examiner is not sure whether the mass spectrometer used by Osteresch is high resolution mass spectrometer.
However, Zimmermann teaches that the phase II metabolites (Table 1) are detected by high resolution mass spectrometry (page 3862, par 3). At time before the filing it would have been obvious to one of ordinary skill in the art to select high resolution mass spectrometry for analyzing phase II metabolites, because the selection is based on its suitability for the intended use.
Regarding claim 10, Osteresch teaches extracting the collected dried blood sample and mycotoxins, phase I and phase II metabolites in an extraction solvent, drying and reconstituting the extracted dried blood sample in a reconstitution solvent, and analyzing the reconstituted dried blood sample by liquid chromatography-tandem mass spectrometry (page 3371, par 3). Zimmermann teaches analyzing phase II metabolites by liquid chromatography high resolution mass spectrometry (page 3862, par 3).
Regarding claim 11, Osteresch teaches analyzing the reconstituted dried blood sample in a two subsequent steps:
- on the one hand, analyzing by liquid chromatography-tandem mass spectrometry, the mass spectrometer apparatus operating in negative electrospray ionization mode, and using as mobile phase, a mixture of acetic acid, water and acetonitrile, the proportion of acetonitrile gradually increasing during the liquid chromatography process, one or more of the following mycotoxins: zearalenone, zearalanone, α-zearalenol, α-zearalanol, β-zearalanol, β-zearalenol, tenuazonic acid, alternariol, alternariol methyl ether (Table 1);
- on the other hand, analyzing by liquid chromatography tandem mass spectrometry, the mass spectrometer apparatus operating in positive electrospray ionization mode, and using as mobile phase in the liquid chromatography column of the liquid chromatography tandem mass spectrometry method, a mixture of ammonium formate, formic acid, water and methanol, the proportion of methanol gradually increasing during the liquid chromatography process, one or more of the following mycotoxins: deoxynivalenol (DON), de-epoxy-deoxynivalenol (DOM1), 3/15-acetyldeoxynivalenol (3/15ADON), T2-toxin (T2), HT-2 toxin (HT2), aflatoxin B1 (AFB1), aflatoxin M1 (AFM1), ochratoxin A (OTA), enniatin Al (ENNA1), enniatin A (ENNA), enniatin B (ENNB), enniatin B1(ENNB1), beauvericin (BEA), Fuminisin B1, Fumonisin B2 (Table 1).
Regarding claim 12, Osteresch teaches that the method further comprising detecting the mycotoxin(s) and the phase I metabolites of such mycotoxins by subjecting the collected blood sample to liquid chromatography-tandem mass spectrometry (page 3371, par 4), Zimmermann teaches detecting the phase II metabolites of the mycotoxins by liquid-chromatography high resolution mass spectrometry (page 3862, par 3).
Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osteresch et al. (Analytical Bioanalytical Chemistry, 2017, IDS) (Osteresch) in view of Leblanc et al. (US 2019/0187151) (Leblanc).
Regarding claim 13, Osteresch does not specifically teach that the method further comprising spiking the collected dried blood sample with one or more internal standards. However, Leblanc teaches spiking the collected dried blood sample with one or more internal standards, in order to quantify biomarkers (abstract). at time before the filing it would have been obvious to one of ordinary skill in the art to spike the collected dried blood sample with one or more internal standards, in order to better quantify the biomarker.
Regarding claim 14, Leblanc teaches spiking the sample with one or more isotope labeled biomarker as the internal standards (abstract). it would have been obvious to one of ordinary skill in the art to isotopic label the mycotoxin and metabolites as internal standard, in order to quantify the mycotoxin and metabolites in a sample.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797